                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF INDIANA
                                         HAMMOND DIVISION

ANGELA Y. GAINES,                                               )
           Plaintiff,                                           )
                                                                )
         v.                                                     )    CAUSE NO.: 2:19-CV-89-JPK
                                                                )
STATE FARM FIRE & CASUALTY                                      )
COMPANY,                                                        )
          Defendant.                                            )

                                              OPINION AND ORDER

         This matter is before the Court on Defendant State Farm Fire and Casualty Company’s

Motion to Compel [DE 15], filed on July 17, 2019. No response has been filed, and the time do so

has passed.

         Per the Report of Parties’ Planning Meeting, approved and adopted by the Court on April

18, 2019, initial disclosures were to be exchanged by June 1, 2019, and all discovery is to be

completed by February 28, 2020. Defendant represents that, on April 19, 2019, it served

interrogatories and requests for production of documents on Plaintiff. Defendant states that on July

3, 2019, it left a voicemail for Plaintiff’s counsel to inquire as to the whereabouts of Plaintiff’s

answers to the discovery requests. That same date, Defendant forwarded a letter to Plaintiff’s

counsel inquiring the same. Defendant represents that, as of the date of the filing of the instant

Motion, Plaintiff had yet to answer the interrogatories and requests for production of documents.1

Absent an agreement or leave of Court, the responses to interrogatories and requests for production

of documents are due within thirty days of service. Fed. R. Civ. P. 33(b)(2), 34(b)(2).




1
  The Court notes that Defendant complied with the spirit of Northern District of Indiana Local Rule 37-1(a) by
detailing the efforts made to contact Plaintiff. In light of this, the Court excuses the failure to file a separate certification
as required by that rule.
       Defendant asks the Court to issue an order compelling Plaintiff to provide a complete and

comprehensive response to the discovery requests within ten days. Federal Rule of Civil Procedure

37(a)(3)(B) allows a party to move for an order compelling discovery responses if a party fails to

respond to interrogatories or requests for production of documents. Rule 37(a)(5) further provides

that, if a motion to compel is granted, the Court must, after giving an opportunity to be heard,

require the party whose conduct necessitated the motion, the party’s attorney, or both to pay the

moving party’s reasonable expenses in bringing the motion unless certain exceptions apply.

       Finding the motion well taken and noting the lack of response, the Court hereby GRANTS

Defendant State Farm Fire and Casualty Company’s Motion to Compel [DE 15] and ORDERS

Plaintiff Angela Y. Gaines to serve Defendant with her responses to the interrogatories and

requests for production of documents by August 12, 2019. The Court SETS a deadline of August

16, 2019, for Plaintiff to file a brief on the issue of an award of reasonable expenses under Rule

37(a)(5)(A).

       So ORDERED this 1st day of August, 2019.

                                             s/ Joshua P. Kolar
                                             MAGISTRATE JUDGE JOSHUA P. KOLAR
                                             UNITED STATES DISTRICT COURT




                                                2
